DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 9/29/2021 have been accepted. Claims 1-20 are still pending. Claims 1, 3, 4, 6-8, 11, 13, 16, 17-20 are amended. Applicant’s amendments to the specification and claims have overcome each and every objection and 103 rejection previously set forth in the Non-Final Office Action mailed 9/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 is rejected for being indefinite for the limitations “a second level in which fourth data being a portion of the second data are not moved and to evict fifth data being a portion of data of the destination area is allowed”. It is unclear what exactly is meant by this limitation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2021/0011842) in view of Kim et al. (US PGPub 2014/0293712, hereafter referred to as Kim) in view of Ramalingam (US PGPub 2016/0284393).
Regarding claim 1, Lee teaches a storage device comprising: a nonvolatile memory device including a turbo buffer area and a user storage area (Fig. 5 and Paragraphs [0030], the memory may be divided into an SLC area (turbo buffer area) and MLC area (user storage area)), to preferentially write the first data in the turbo buffer area rather than the user storage area when the first data is turbo buffer area or the user storage area based on a normal write policy when the 10first data is associated with a normal write (Paragraph [0031], describes a turbo write which will preferentially write data to the SLC area (turbo buffer area) as opposed to the MLC area (user storage area). Fig. 7 and Paragraphs [0048] and [0102]-[0106], show that normal writes can also be used in the system), a move command to move second data stored in the turbo buffer area or the user storage to a different area based on the move command (Fig. 5 and Paragraph [0084], shows data can be moved from the SLC area to the MLC area, it is just not based off a command from the host). Lee does not explicitly teach to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write and wherein the controller is further configured to receive a move command from the external host device.
Kim teaches wherein the controller is further configured to receive a move command from the external host device (Paragraph [0011], states a flush command (command to move data from a buffer to another location) can be received from an external device). Since both Lee and Kim teach commands that move data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee to have an external host device issue the move command as taught in Kim to obtain the predictable result wherein the controller is further configured to receive a move command from the external host device. Lee and Kim do not teach to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write.
Ramalingam teaches to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write (Paragraph [0035], states that a bypass scheme can be used when the SLC buffer becomes full during a period where there is no idle time between writes in which data will be allowed to be directly written to the TLC region (user storage area) instead). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee and Kim to implement a bypass method as taught in Ramalingam so as to accommodate such scenarios (Ramalingam, Paragraph [0035]).
Regarding claim 2, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee further teaches wherein the move command includes a logical address, and wherein the controller moves the second data based on the logical address (Paragraph [0051], states that the address mapper can convert a logical address to a physical one or allocate a physical address to a logical address. It also states that the address information can be updated. Paragraph [0084], as stated in the rejection to claim 1, the data can be moved from one area to another meaning that the address information would have to be updated to reflect the data’s new physical location. This also means the data would have to be identified based off its address information (included in the command)). 
Regarding claim 16, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee further teaches wherein the controller moves all valid data stored in the turbo buffer area to the user storage area as the second data (Paragraph [0084], as stated in the rejection to claim 1, garbage collection or migration can be done to shift data from the SLC area to the MLC area meaning that all the valid data would be moved). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 19, claim 19 is the method claim associated with claim 1. Since Lee, Kim, and Ramalingam teach all the limitations to claim 1 they also teach all the limitations to claim 19; therefore the rejection to claim 1 also applies to claim 19.

Claims 3-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, and Ramalingam as applied to claim 1 above, and further in view of Yum et al. (US PGPub 2015/0268860, hereafter referred to as Yum).
Regarding claim 3, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee and Kim do not explicitly teach wherein the move command includes area 20information indicating one area selected from the turbo buffer area and the user storage area and wherein the controller moves valid data of a selected area as the second data based on the area information.
(Paragraph [0063], describes migration and garbage collection operations which move data from source regions to destination regions meaning these regions would have to be identified. Garbage collection operations mean that the valid data would be what is moved out of the source as the point of garbage collection is to eliminate invalid data and reclaim space). Since Lee/Kim and Yum teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the move commands of Lee and Kim to include the area information as taught in Yum to obtain the predictable result of wherein the move command includes area 20information indicating one area selected from the turbo buffer and the user storage area, and wherein the controller moves valid data of a selected area as the second data based on the area information.
Regarding claim 4, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee further teaches wherein the move command includes a logical 618836S-1546 (ID-290598-US)address and wherein the controller moves data of a selected area, which correspond to the logical address, as the second data (Paragraph [0051] and [0084], as stated in the rejection to claim 2). Lee, Kim, and Ramalingam do not teach wherein the turbo buffer area and the user storage area.
Yum teaches wherein the move command includes area information indicating one area selected from the first area, the second area, and the third area (Paragraph [0063], as stated in the rejection to claim 3). Since Lee/Kim/Ramalingam and Yum teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the move commands of Lee, Kim, and Ramalingam to include the area information as taught in Yum to obtain the predictable result of wherein the move command includes area information indicating one area selected from the turbo buffer area and the user storage area.
Regarding claim 5, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee, Kim, and Ramalingam do not explicitly teach wherein the move command includes source identifier indicating the second data and source information indicating a kind of the source identifier.
Yum teaches wherein the move command includes source identifier indicating the second data and source information indicating a kind of the source identifier (Paragraph [0063], as stated in the rejection to claim 3. Since a source is identified there needs to be information that identifies the source data that needs to be migrated). Since Lee/Kim/Ramalingam and Yum teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art 
Regarding claim 6, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee, Kim, and Ramalingam do not explicitly teach wherein the move command includes information of a destination area, to which the second data is to be moved, from among the turbo buffer area and the user storage area.
Yum teaches wherein the move command includes information of a destination area, to which the second data is to be moved, from among the first area, the second area, and the third area (Paragraph [0063], as stated in the rejection to claim 3. Fig. 4-6 show that the memory contains multiple areas from which the data can be moved to and from). Since Lee/Kim/Ramalingam and Yum teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the move commands of Lee, Kim, and Ramalingam to include the source and destination information as taught in Yum to obtain the predictable result of wherein the move command includes information of a destination area, to which the second data is to be moved, from among the turbo buffer area and the user storage area.
Regarding claim 20, Lee, Kim, and Ramalingam teach all the limitations of claim 19. Lee further teaches moving, at the storage device, second data stored in the turbo buffer area or the user storage area to a different area in response to the move command (Fig. 5 and Paragraph [0084], as stated in the rejection to claim 1). Kim further teaches receiving, at the storage device, a move command (Paragraph [0011], as stated in the rejection to claim 1). Lee, Kim, and Ramalingam do not explicitly teach receiving, at the storage device, move information, the moving of the third data to the 15different area is performed based on the move information, and wherein the receiving of the move information is performed simultaneously with the receiving of the move command or at a different time from a time at which the move command is received.
Yum teaches receiving, at the storage device, move information, the moving of the third data to the 15different area is performed based on the move information, and wherein the receiving of the move information is performed simultaneously with the receiving of the move command or at a different time from a time at which the move command is received (Paragraph [0063], as stated in the rejection to claim 3. Since a source and destination are identified there needs to be information that identifies the source data that needs to be migrated and since there is no commands being sent beforehand to prep the data before the move the move information has to be included in the move command itself). Since Lee/Kim/Ramalingam and Yum teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the move commands of Lee, Kim, and Ramalingam to include the source and destination information as taught in Yum to obtain the predictable result of receiving, at the storage device, move information, the moving of the third data to the 15different area is performed based on the move .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Kim as applied to claim 1 above, and further in view of Chetlur et al. (US PGPub 2013/0074136, hereafter referred to as Chetlur).
Regarding claim 7, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee, Kim, and Ramalingam do not teach wherein the move command includes force 15level information indicating a scheme to move the second data when a free capacity of a destination area, to which the second data is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data.
Chetlur teaches wherein the move command includes force 15level information indicating a scheme to move the second data when a free capacity of a destination area, to which the second data is to be moved, is smaller than a capacity of the second data (Fig. 3 and 4 and Paragraphs [0029]-[0030], describe the process of caching (moving) chunks of data into a cache which involves determining the space in the cache available with reference to the incoming data and either caching all the incoming data or evicting data in the cache to make room for all or some of the incoming data). Since both Lee/Kim/Ramalingam and Chetlur teach moving data it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed is to be moved, from among the turbo buffer area and the user storage area is smaller than a capacity of the second data
Regarding claim 8, Lee, Kim, Ramalingam, and Chetlur teach all the limitations of claim 7. Chetlur further teaches wherein the force level information includes: 20a first level in which third data, of which a capacity corresponds to the free capacity, of the second data is moved, a second level in which fourth data being a portion of the second data is not moved and to evict fifth data being a portion of data of the destination area is allowed, and a third level in which sixth data being a portion of the data of the destination area are 25evicted and the second data is moved to the destination area (Paragraphs [0029]-[0030], as stated in the rejection to claim 7, the data (incoming and present) is given a value to help indicate importance of the chunks of data. Based on these values and available space will determine which “force level” to operate at when moving the incoming chunks into the cache). The combination of and reason for combining are the same as those given in claim 7.

s 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, and Ramalingam as applied to claim 1 above, and further in view of Li et al. (US PGPub 2019/0034088, hereafter referred to as Li).
Regarding claim 9, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee, Kim, and Ramalingam do not teach wherein the move command includes activate mode information indicating a first time to move the second data and a second time to transfer a response corresponding to the move command.
Li teaches wherein the move command includes activate mode information indicating a first time to move the second data and a second time to transfer a response corresponding to the move command (Paragraph [0031], states that after completion of a copy operation a notification can be sent to the host that the operation is completed. This means there has to be an indicator that states that the controller perform this operation). Since Lee/Kim/Ramalingam and Li teach move commands it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the prior art elements according to known methods by modifying the teachings of Lee, Kim, and Ramalingam to include activate mode information in the move command as taught in Li to obtain the predictable result of wherein the move command includes activate mode information indicating a first time to move the second data and a second time to transfer a response corresponding to the move command.
Regarding claim 10, Lee, Kim, Ramalingam, and Li teach all the limitations of claim 9. Li further teaches wherein the activate mode information includes one (Paragraph [0031], as stated in the rejection to claim 9, the information consists of the first mode as the copy operation is performed first and then the host is notified). The combination of and reason for combining are the same as those given in claim 9.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, and Ramalingam as applied to claim 1 above, and further in view of Benisty (US PGPub 2018/0341410).
Regarding claim 11, Lee, Kim, and Ramalingam teach all the limitations of claim 1. Lee, Kim, and Ramalingam do not teach wherein the controller is further configured to output a response corresponding to the move command to the external host device and wherein the response includes at least one of: first information indicating whether a movement of the second data is successful or a failure, second information indicating a ratio of moved data among the second data to the second data, third data including a bitmap after the second data is moved, fourth information indicating whether a hit or a miss occurs in the movement of the second data, fifth information indicating a force level used in the movement of the second data, and sixth information indicating an activate mode used in the movement of the second data.
 and wherein the response includes at least one of: first information indicating whether a movement of the second data is successful or a failure, second information indicating a ratio of moved data among the second data to the second data, third data including a bitmap after the second data is moved, fourth information indicating whether a hit or a miss occurs in the movement of the second data, fifth information indicating a force level used in the movement of the second data, and sixth information indicating an activate mode used in the movement of the second data (Paragraph [0076], states that the host can request to read data from a queue such as a completion queue. The entries in the completion queue state that a transaction has been successfully completed and are stored there for the host to read when requested). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, and Ramalingam to have a completion queue as taught in Benisty so as to have a method for dynamic and adaptive interrupt coalescing (Benisty, Abstract).
Regarding claim 12, Lee, Kim, Ramalingam, and Benisty teach all the limitations of claim 11. Benisty further teaches wherein the controller is further configured to record at least one of the first to sixth information at move feedback attributes and to transfer the move feedback attributes to the external host device in response to a query request received from the external host device (Paragraph [0076], as stated in the rejection to claim 11).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Kim, and Ramalingam as applied to claim 1 above, and further in view of Blackmore et al. (US Patent 7,089,289, hereafter referred to as Blackmore).
Regarding claim 13, Lee, Kim, and Ramalingam teach all the limitations to claim 1. Lee further teaches to move the second data based on the move information (Fig. 5 and Paragraph [0084], as stated in the rejection to claim 1). Kim further teaches to receive move information from the external host device (Paragraph [0011], as stated in the rejection to claim 1). Lee, Kim, and Ramalingam do not teach wherein the controller is further configured to transfer a ready to transfer to the external host device in response to the move command, wherein the move information includes at least one of 15source information indicating the second data, destination information indicating a destination area, to which the second data is to be moved, from among the turbo buffer area and the user storage area, force level information indicating a scheme to move the second data when a free capacity of the destination area is smaller than a capacity of the second data, and 20activate mode information indicating a first time to move the second data and a second time to transfer a response corresponding to the move command.
Blackmore teaches wherein the controller is further configured to transfer a ready to transfer to the external host device in response to the move command (Abstract and Col. 11, lines 44-55, mention that handshake protocols are used when the sender and receiver are communicating (meaning the two communicate back and forth with a consensus on protocols to be used and establish the communication link. Col. 5, line 43-Col. 6, line15 also give a general description of some of the back and forth that takes place), wherein the move information includes at least one of 15source information indicating the second data, destination information indicating a destination area, to which the second data are to be moved, from among the first area and the second area, force level information indicating a scheme to move the second data when a free capacity of the destination area is smaller than a capacity of the second data, and 20activate mode information indicating a first time to move the second data and a second time to transfer a response corresponding to the move command (Col. 5, line 43-Col. 6, line15, describes the basic protocol for performing a zero copy transport (move command) which involves first prepping buffers followed by assigning logical tags to the buffers that is mutually agreed upon by the sender and receiver for the message. A send operation is then sent first to state the source of the data to be moved and the tag information identifying the destination that the data is to go as well as other parameters for the operation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, and Ramalingam to use the protocol for performing zero-copies as taught in Blackmore so as to have an efficient mechanism for sending messages without the use of intermediate copies (Blackmore, Abstract).
Regarding claim 14, Lee, Kim, and Ramalingam teach all the limitations to claim 1. Lee, Kim, and Ramalingam do not teach wherein the controller receives first 
Blackmore teaches wherein the controller receives first move information through a first query request from the external host device before receiving the 25move command and moves the second data based on the first move information in response 648836S-1546 (ID-290598-US) to the move command (Col. 5, line 43-Col. 6, line15, describes the basic protocol for performing a zero copy transport (move command) which involves first prepping buffers followed by assigning logical tags to the buffers that is mutually agreed upon by the sender and receiver for the message. A send operation is then sent first to state the source of the data to be moved and the tag information identifying the destination that the data is to go as well as other parameters for the operation. After which the data is then sent in a subsequent command). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee, Kim, and Ramalingam to use the protocol for performing zero-copies as taught in Blackmore so as to have an efficient mechanism for sending messages without the use of intermediate copies (Blackmore, Abstract).
Regarding claim 15, Lee, Kim, Ramalingam, and Blackmore teach all the limitations of claim 14. Blackmore further teaches wherein the controller receives second move information through a second query request from the external host device before receiving 5the move command and moves third data based on the (Col. 5, line 43-Col. 6, line15, as stated in the rejection to claim 14, this method can be conducted multiple times with multiple different data sets). The combination of and reason for combining are the same as those given in claim 14.

Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nicholson et al. (US Patent 7,620773, hereafter referred to as Nicholson) in view of Ramalingam.
Regarding claim 17, Lee teaches a storage device comprising: a nonvolatile memory device including a turbo buffer area, and a user storage area (Fig. 5 and Paragraphs [0030], the memory may be divided into an SLC area (turbo buffer area) and MLC area (user storage area)),  a controller configured to receive a write command and first data from an external host device, to preferentially write the first data in the first turbo area or the second turbo area rather than the third user storage area when the first data are associated with a turbo write and to write the first data in the first turbo area, the second turbo area, or the third user storage area based on a normal write policy when the first data are associated with a normal write (Paragraph [0031], describes a turbo write which will preferentially write data to the SLC area (turbo buffer area) as opposed to the MLC area (user storage area). Fig. 7 and Paragraphs [0048] and [0102]-[0106], show that normal writes can also be used in the system), wherein the controller is further configured to receive a move command, to read data from the turbo buffer area or the user storage area based on the move (Fig. 5 and Paragraph [0084], shows data can be moved from the SLC area to the MLC area, it is just not based off a command from the host). Lee does not teach a first turbo buffer area, a second turbo buffer area, to write the first data in the third user storage area if the first turbo buffer area and the second turbo buffer area are not available when the first data is associated with a turbo write, a controller configured to selectively support a flush operation where data stored in 15the second turbo buffer area are moved to the third user storage area and to prohibit a flush operation where data stored in the first turbo buffer area are moved to the third user storage area, wherein the controller is further configured to receive a move command including move information from an external host device.
Nicholson teaches a first buffer area and a second buffer area, a controller configured to selectively support a flush operation where data stored in 15the second buffer area are moved to the third area and to prohibit a flush operation where data stored in the first buffer area are moved to the third area (Abstract and Col. 12 lines 5-55, state that data can be pinned or not pinned in the cache (buffer). Pinned data cannot be flushed unless directed by the operating system (external host) to do so while unpinned data can be flushed by the controller itself. The area occupied by the pinned data can be considered the first area where the area occupied by the unpinned data can be considered the second area while the area on the disk can be considered the third area), wherein the controller is further configured to receive a move command including move information from an external host device, to read data from the first buffer buffer area, or the third area based on the move command, and to move the data to a different area (Abstract and Col. 12 lines 44-55, as stated previously the OS can specifically request data to be flushed regardless of whether or not it is pinned). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lee to use the pinning and flushing techniques with the turbo buffer area (thereby creating a first turbo buffer area for pinned data and second turbo buffer area for unpinned) of Nicholson so as to improve the read/write performance (Nicholson, Abstract). Lee and Nicholson do not teach to write the first data in the third user storage area if the first turbo buffer area and the second turbo buffer area are not available when the first data is associated with a turbo write.
Ramalingam teaches to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write (Paragraph [0035], states that a bypass scheme can be used when the SLC buffer becomes full during a period where there is no idle time between writes in which data will be allowed to be directly written to the TLC region (user storage area) instead)
Regarding claim 18, Lee, Nicholson, and Ramalingam teach all the limitations of claim 17. Lee further teaches wherein logical addresses allocated from the external host device to the storage device are mapped onto physical addresses of the first area, physical addresses of the second area, and physical addresses of the third area (Paragraph [0033]-[0034], states that a logical address can be received with requests from the host and those logical addresses are then mapped to physical address. This is done for both normal and turbo writes meaning the physical addresses can be from any of the areas). The combination of and reason for combining are the same as those given in claim 17.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “to write the first data in the user storage area if the turbo buffer area is not available when the first data is associated with a turbo write” to overcome the prior rejections set forth in the Non-Final Rejection mailed 7/21/2021. To address this new reference Ramalingam has been incorporated into the rejection to address the amended limitations.
Regarding applicant’s argument against Nicholson, while Nicholson does not teach a “turbo buffer” area (as that is taught by Lee) it does teach a buffer (cache in the reference) that is divided into two areas. One of those areas has data that is pinned (cannot be evicted by normal means) and another area where data is not pinned. This is similar to the setup that is presented with the two turbo buffer areas and in combination with Lee that explicitly teaches a turbo buffer area the references do teach the cited limitations.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132